JACKSON, Chief Justice,
concurring.
The agreement of the parties to settle the original debt, may be gathered from circumstances, and the whole case turns on their intention to settle. The debtor in this case intended to settle; the creditors also intended to do so if they got their money by the draft on New York. But they did not get their money, and by no fault of theirs. They sent the draft on immediately; it was presented without' delay, and dishonored. Therefore, their intention was baffled by the failure of the bank. They never intended to settle the debt except they got the money on the draft. If they had delayed to send it, or had been guilty of laches, they would have lost; as they were not, the loss is with the debtor.